We are of opinion that the application for writ of error in this case should be refused, and it is accordingly so ordered. But without further time for examination of the authorities, we are not prepared to concur in the action of the Court of Civil Appeals in refusing to consider the question of the correctness of the ruling of the trial court in refusing the application for continuance. We think the application was not sufficient. There was no diligence shown as to one of the witnesses. He lived in another county from that in which the trial was had and his deposition should have been taken. It does not appear to us that the testimony of the other witness was shown to be material. Therefore if the Court of Civil Appeals was in error in refusing to consider the assignment which raised the question the error was harmless.
Writ of error refused.